DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-7 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	Figure 1 should be designated by a legend such as --Prior Art-- or --Related Art-- or --Conventional Art-- because only that which is old is illustrated (see ¶4-5 of the specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 4, the limitations “the commercial power source” in lines 2-3, 5, and 7-8 lack sufficient antecedent basis because claim 1, from which claim 4 depends, is silent on the limitation “a commercial power source.”  Appropriate correction is required.  For the purpose of examination, the limitation “the commercial power source” in line 2 of claim 4 is interpreted as implying “a commercial power source.”  Claim 5 is consequently rejected due to its dependence on claim 4.
	Per claim 6, the limitation “the commercial power source” in line 3 lacks sufficient antecedent basis because claim 1, from which claim 6 depends, is silent on the limitation “a commercial power source.”  Appropriate correction is required.  For the purpose of examination, the limitation “the commercial power source” in line 3 of claim 6 is interpreted as implying “a commercial power source.”  

Pertinent Art
7.	Yao et al. – US 2019/0386504
	This document discloses an energy harvesting power system comprising a transceiver 250 and a current transformer 202 that is configured to extract energy from a power line 116 to an energy storage element 212 for energy harvesting (Fig. 2; ¶30).  A power management unit 210 comprising a boost circuit and an LDO circuit is connected to the current transformer 202 via a bridge rectifier 204, a comparator and switch, and a protection circuit 206 (Fig. 2; ¶33 and 40).  The comparator is configured to cause the switch to shunt an input current when the input current exceeds a predetermined overvoltage threshold (¶40).  However, this document is silent on, in particular, a buck/boost converter and a main control unit that is configured to receive 

Allowable Subject Matter
8.	In light of the 35 U.S.C. 112(b) rejections to claims 4-6, claims 1-3 and 7 are currently in condition for allowance.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852